DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on January 13, 2022 has been entered. Claims 1-20 are pending in this application.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art to Weisbuch et al. [US 20150146966 A1] teaches a method of determining an average contour of a patterned feature on a wafer includes providing a reference contour corresponding to the patterned feature on the wafer, providing a plurality of images of the patterned feature, extracting from the plurality of images a plurality of extracted contours that represent the patterned feature, eliminating flyers from the plurality of extracted contours, and generating the average contour of the patterned feature based on the extracted contours remaining after elimination of the flyers. 
	However, with regard to claim 1, the prior art of record does not anticipate nor render obvious to one skilled in the art a computer program product comprising a non-transitory computer-readable medium having instructions therein as claimed, more specifically, the computer program product instruction comprising obtain a) an image of a printed design that was constructed based in part on a target design, from an image capture device and b) contours based on shapes in the image; identify, by a pattern recognition program, patterns on the target design that include a the feature; determine coordinates, on the contours, that correspond to the feature; and improve a process model by at least a) providing a measurement of the feature based on the coordinates and b) calibrating the process model based on a comparison of the measurement with a corresponding feature in the target design, in combination with the other elements required by claim 1.
	With regard to claim 20, the prior art of record does not anticipate nor render obvious to one skilled in the art a computer program product comprising a non-transitory computer-readable medium having instructions as claimed, more specifically the computer program product instruction comprising obtain a) an image of a printed design that was constructed based in part on a target design, from a scanning electron microscope and b) contours based on shapes in the image; identify, by a pattern recognition program, patterns on the target design that include a the feature; determine coordinates, on the contours, that correspond to the feature; and improve an optical proximity correction model by at least a) providing a measurement of the feature based on the coordinates and b) calibrating the process model based on a comparison of the measurement with a corresponding feature in the target design, in combination with the other elements required by claim 20.
	Claims 2-19 are allowable by virtue of their dependency.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882